NO. 29l3O

IN THE SUPREME COURT OF THE STATE OF HAWAfI

STATE OF HAWAIH, Respondent/Plaintiff-Appellant,
vs.

RANDAL STRONG, JR., Petitioner-Defendant-Appellee,
and

MAL'IEPo SITANI, Defendant.

  

8€=! Hd S-_NHI`BIUZ

CERTIORARI TO THE INTERMEDIATE COURT OF APPEw: §
(CR. NO. 06-1-l400) §

ORDER AFFIRMING JUDGMENT ON APPEAL
Moon, C.J., Nakayama, and Recktenwald, JJ.;

(BY=
joins)

Acoba, J., dissenting, with whom Duffy, J.
Petitioner/defendant-appellee Randall Strong, Jr.
timely filed a petition for writ of certiorari on February ll,
20lO, seeking review of the judgment of the Intermediate Court of
Appeals (ICA), filed on January 25, 20lO, pursuant to its
November 25, 2009 published opinion in the above-entitled matter.
Therein, the ICA vacated the April 7, 2008 “Order Granting in
Part and Denying in Part [Petitioner's] Motion to Suppress
Evidence and Statements, Findings of Fact, and Conclusions of
Law” of the Circuit Court of the First Circuit and remanded the

matter to the trial court for further proceedings. This court

accepted certiorari on March 23, 2010 and heard oral argument on

May 6, 20lO,

GE"!L:!

Upon careful review of the.record and the papers
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised, including the
parties' respective oral arguments,

IT IS HEREBY ORDERED that the ICA’S January 25; 2010
judgment on appeal is affirmed.

DATED: Honolulu, HawaiHq June 9, 2010.

Benjamin E. Lowenthal (Richard , .
D. Gronna, on the petition), (§7
for petitioner/defendant-

appellee,
gW»iua£l“7\@#4Lt1a1\

Donn R. Fudo, Deputy \

Prosecuting Attorney,` for /77”‘”' C- - //L{‘L"Z?"""’é%

respondent/plaintiff- 7

appellant
N0. 29l30 State v. Strong -- Order Affirming Judgment on Appeal